Citation Nr: 1105348	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected tricompartment osteoarthritis of the left 
knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to April 1976.  
The Veteran also served in the Army National Guard through March 
1979.

This matter arises before the Board of Veterans' Appeals (Board) 
from December 2006 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

In November 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issues of entitlement to an initial evaluation higher than 10 
percent for service-connected tricompartment osteoarthritis of 
the left knee and entitlement to service connection for a left 
ankle disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its July 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a left ankle 
disability because there was no evidence of a current chronic 
disability.  The Veteran did not file a timely notice of 
disagreement to this decision, and the rating decision became 
final.

2.	Evidence received subsequent to the July 2005 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim.
CONCLUSIONS OF LAW

1.	The July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for a left ankle disability 
is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may essentially cure 
the error in the timing of notice). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's request 
to reopen his claim of entitlement to service connection for a 
left ankle disability, the Board notes that no further 
notification or assistance is necessary to develop facts 
pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for a left ankle disability.  By way of background, 
the RO most recently denied the Veteran's claim in July 2005 
because it found there was no evidence of a current chronic 
disability.  The Veteran filed an untimely notice of 
disagreement, which the RO accepted as a request to reopen his 
claim, in September 2006.  This new claim was subsequently denied 
by a December 2006 rating decision.  The RO stated in its rating 
decision that the Veteran's claim remained denied because he had 
not submitted evidence that he was currently diagnosed with a 
chronic left ankle disability that was found to be a result of 
military service.  

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final July 2005 rating 
decision included the Veteran's available service treatment 
records, a June 2005 compensation and pension examination report, 
treatment records from Dr. E.S.S., and the Veteran's own 
statements.  Since the July 2005 rating decision, the Veteran's 
claims file has been supplemented with his complete set of VA 
treatment records, three buddy statements, the Veteran's own 
statements, and the Veteran's hearing transcript.  The Veteran's 
request to reopen his claim is evaluated based on this new 
evidence.  

The Board notes that much of the evidence obtained after the July 
2005 rating decision was not available at the time of that 
decision.  The new evidence indicates that the Veteran is, in 
fact, diagnosed with a grade four sprain of the left ankle with 
posttraumatic osteoarthritis, as evidenced by VA treatment 
records dated June 2010.  Furthermore, although not dispositive 
of the issue, the Board observes that, due to an incomplete set 
of service treatment records, the Veteran submitted three buddy 
statements to demonstrate that he injured his ankle in service.  
These statements are presumed credible for purposes of reopening 
the Veteran's claim.  In its December 2006 rating decision, the 
RO told the Veteran that the evidence was not new and material 
because he had not provided evidence of a left ankle diagnosis.  
The Veteran has now provided new and material evidence that he 
has a left ankle disability and that he injured his ankle in 
service.  Thus, the Board finds that this evidence has not been 
submitted before and qualifies as new and material evidence as to 
an unproven element of his claim.  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  Therefore, the Veteran has submitted new and 
material evidence sufficient to reopen his claim.

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim of entitlement to service 
connection for a left ankle disability is reopened.  However, 
although the additional evidence is sufficient to reopen the 
claim, further efforts to assist the Veteran in substantiating 
his claim must be completed before the Board can consider the 
merits. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a left ankle disability is 
reopened and, to this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to an 
initial rating than 10 percent for a service-connected left knee 
disability and entitlement to service connection for a left ankle 
disability.  

As for the Veteran's left knee claim, the Veteran testified at 
his video conference hearing that he was going to undergo a knee 
replacement surgery later in the month and provided private 
treatment records recommending this procedure.  Therefore, the 
Board finds that the Veteran implicitly stated that his 
disability has worsened and a new examination is warranted to 
assess its current severity of his left knee disability.  See 
VAOPGCPREC 11-95 (although the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).  Before a new 
examination is scheduled, the AMC should ensure the record 
contains a current and complete set of the Veteran's treatment 
records as they pertain to his left knee disability.

Regarding the Veteran's left ankle claim, VA must provide a 
compensation and pension examination to a Veteran when the 
information and evidence of record (1) contains competent lay or 
medical evidence of a current diagnosed disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  The Veteran has been diagnosed with a 
grade four sprain of the left ankle with posttraumatic 
osteoarthritis and has presented evidence of an ankle injury in 
service.  Nevertheless, he has never been afforded a compensation 
and pension examination to determine whether his left ankle 
disability is at least as likely as not related to his in-service 
left ankle injury.  Therefore, on remand, the Veteran should be 
afforded with an examination to determine the etiology or onset 
of his claimed left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, and, if the Veteran returns 
the form, attempt to obtain the records 
identified, especially those records 
related to his left knee replacement 
surgery.  If any records are still not 
available, please make specific note of 
that fact in the claims file.

2.	Obtain the Veteran's treatment records 
from the VA Medical Center in Minneapolis, 
Minnesota, dated from April 2010 to the 
present.

3.  	After obtaining the Veteran's 
treatment records, schedule him for an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected left knee disability.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected left knee disability.  
The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected left knee disability and any 
other nonservice-connected disorders that 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.	Schedule the Veteran with an appropriate 
examination to determine the etiology or 
onset and extent of his claimed left ankle 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether the Veteran's left ankle 
disability is at least as likely as not 
(i.e., probability of 50 percent) related 
to his period of active military service.  
If the examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state so 
and give the reasons why he or she cannot 
give such an opinion.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.        
	  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


